UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2436



HEARTLAND INDUSTRIES, INCORPORATED,

                                              Plaintiff - Appellee,

          versus


STEVE M. SMITH,

                                              Defendant - Appellant,

          and


TOWN AND COUNTRY STORAGE BUILDING, INCORPO-
RATED; TIM SULLIVAN,

                                                        Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-97-979-A)


Submitted:   May 28, 1999                  Decided:   June 18, 1999


Before MURNAGHAN and MICHAEL, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Steve M. Smith, Appellant Pro Se. John Edward Gagliano, COHEN,
GETTINGS & DUNHAM, Arlington, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Steve M. Smith appeals the district court’s order entering

judgment in favor of Heartland Industries, Incorporated.    We have

reviewed the record and the district court’s opinions and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Heartland Indust. v. Smith, No. CA-97-979-A

(E.D. Va. July 21, & Sept. 15, 1998).   We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                           AFFIRMED




                                  2